UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7418


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TIMOTHY CHARLES HUDSON, a/k/a TC Hudson,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:98-cr-00930-MBS-1)


Submitted:    May 4, 2009                   Decided:    June 8, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Charles Hudson, Appellant Pro Se.             Arthur Bradley
Parham, Assistant United States Attorney,            Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy      Charles    Hudson    appeals     the   district   court’s

order   denying   his    18   U.S.C.     §   3582(c)(2)    (2006)    motion    for

reduction of sentence.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            United States v. Hudson, No. 6:98-cr-

00930-MBS-1   (D.S.C.     July     18,   2008).     We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         2